Exhibit 10.7


IDEXX LABORATORIES, INC.


2000 DIRECTOR OPTION PLAN


(AS OF FEBRUARY 14, 2007)

    1.        Purpose

        The purpose of this 2000 Director Option Plan (the “Plan”) of IDEXX
Laboratories, Inc. (the “Company”) is to encourage ownership in the Company by
outside directors of the Company whose continued services are considered
essential to the Company’s future progress and to provide them with a further
incentive to remain as directors of the Company.

    2.        Administration

        The Board of Directors shall supervise and administer the Plan. Grants
of stock options under the Plan and the amount and nature of the awards to be
granted shall be automatic in accordance with Section 5. However, all questions
of interpretation of the Plan or of any options issued under it shall be
determined by the Board of Directors and such determination shall be final and
binding upon all persons having an interest in the Plan.

    3.        Participation in the Plan

        Directors of the Company who are not employees of the Company or any
subsidiary of the Company shall be eligible to participate in the Plan.

    4.        Stock Subject to the Plan

        (a)        The maximum number of shares which may be issued under the
Plan shall be 200,000 shares of the Company’s Common Stock, par value $.10 per
share (“Common Stock”), subject to adjustment as provided in Section 8 of the
Plan.

        (b)        If any outstanding option under the Plan for any reason
expires or is terminated without having been exercised in full, the shares
allocable to the unexercised portion of such option shall again become available
for grant pursuant to the Plan.

        (c)        All options granted under the Plan shall be non-statutory
options not entitled to special tax treatment under Section 422 of the Internal
Revenue Code of 1986, as amended to date and as it may be amended from time to
time (the “Code”).

    5.        Terms, Conditions and Form of Options

        Each option granted under the Plan shall be evidenced by a written
agreement in such form as the Board of Directors shall from time to time
approve, which agreements shall comply with and be subject to the following
terms and conditions:

        (a)        Option Grant Dates and Shares Subject to Option. Upon the
date of the annual meeting of the stockholders of the Company at which the Plan
is approved and adopted and at each subsequent annual meeting thereafter, the
Company shall grant to each eligible director continuing in office after, or
elected at, such meeting an option exercisable for 6,500 shares of Common Stock.
In addition, in the case of any eligible director who is elected other than at
an annual meeting, the Company shall grant to such director upon his election an
option exercisable for a number of shares (up to 6,500) which shall be pro rated
based on the anticipated period of service of such director prior to the next
annual meeting.

        (b)        Option Exercise Price. The option exercise price per share
for each option granted under the Plan shall equal (i) the closing price per
share of the Company’s Common Stock on the Nasdaq National Market (or, if the
Company is traded on a nationally recognized securities exchange on the date of
grant, the reported closing sales price per share of the Company’s Common Stock
by such exchange) on the date of grant (or if no such price is reported on such
date such price as reported on the nearest preceding day) or (ii) if the Common
Stock is not traded on Nasdaq or any exchange, the fair market value per share
on the date of grant as determined by the Board of Directors.

        (c)        Limited Transferability. Each option granted under the Plan
by its terms shall not be transferable by the optionee otherwise than (i) by
will, or by the laws of descent and distribution, or (ii) with the approval of
the Board of Directors, by gift to (A) one or more members of the optionee’s
family or trusts for their benefit, or (B) to one or more charitable
organizations. Except as the Board of Directors may otherwise determine, no
option or interest therein may be transferred, assigned, pledged or hypothecated
by the optionee during his lifetime, whether by operation of law or otherwise,
or be made subject to execution, attachment or similar process.

        (d)        Exercise Period. Each option may be exercised on or after the
first anniversary of the date of grant of such option or, if earlier, on the
date of the next annual meeting, provided that, subject to the provisions of
Section 5(e), no option may be exercised more than 90 days after the optionee
ceases to serve as a director of the Company and, in such case, such option may
only be exercised to the extent it was exercisable at the time of such cessation
of service. No option shall be exercisable after the expiration of ten years
from the date of grant.

        (e)        Exercise Period Upon Disability or Death. Notwithstanding the
provisions of Section 5(d), any option granted under the Plan may be exercised,
to the extent then exercisable, by an optionee (or permitted transferee of an
optionee) if such optionee becomes disabled (within the meaning of Section
22(e)(3) of the Code or any successor provision thereto) while acting as a
director of the Company, or may be exercised, to the extent then exercisable,
upon the death of such optionee while a director of the Company by the person to
whom it is transferred by will, by the laws of descent and distribution, by gift
pursuant to Section 5(c), or by written notice filed pursuant to Section 5(g),
in each case within the period of one year after the date the optionee ceases to
be a director by reason of such disability or death; provided that, no option
shall be exercisable after the expiration of ten years from the date of grant.

        (f)        Exercise Procedure. Options may be exercised only by written
notice to the Company at its principal office accompanied by (i) payment in cash
or by certified or by bank check of the full consideration for the shares as to
which they are exercised, (ii) delivery of outstanding shares of the Company’s
Common Stock (which have been outstanding for at least six months) having a fair
market value on the last business day preceding the date of exercise equal to
the option exercise price, or (iii) an irrevocable undertaking by a creditworthy
broker (who is a member of the New York Stock Exchange) to deliver promptly to
the Company sufficient funds to pay the exercise price or delivery of
irrevocable instructions to a broker (who is a member of the New York Stock
Exchange) to deliver promptly to the Company cash or a check sufficient to pay
the exercise price.

        (g)        Exercise by Representative Following Death of Director. A
director, by written notice to the Company, may designate one or more persons
(and from time to time change such designation) including his legal
representative, who, by reason of the director’s death, shall acquire the right
to exercise all or a portion of the option. If the person or persons so
designated wish to exercise any portion of the option, they must do so within
the term of the option as provided herein. Any exercise by a representative
shall be subject to the provisions of the Plan.

    6.        Time for Granting Options

        All options for shares subject to the Plan shall be granted, if at all,
not later than the fifth annual meeting of stockholders after the approval of
the Plan by the Company’s stockholders. Options outstanding on such date shall
continue to have force and effect in accordance with the provisions of the
instruments evidencing such options.

            (1)        “Change of Control” shall mean:

                (A)        The acquisition by an individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (c)(1)(A),
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (4)
any acquisition by any corporation pursuant to a transaction which satisfies the
criteria set forth in clauses (A), (B) and (C) of subsection (c)(1)(C) of this
Section 8; or

                (B)        Individuals who, as of the date hereof, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequently to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

                (C)        Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which as used in this
Section 8(c)(1)(C) shall include, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation and (C) at least half of
the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

                (D)        Approval by the shareholders of the Company of a
complete liquidation or dissolution of the Company.

            (2)        “Cause” shall mean:

                (A)        the failure of the optionee to perform substantially
the optionee’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not cured
within 30 days after a written demand for substantial performance is delivered
to the optionee by the Board which specifically identifies the manner in which
the Board believes that the optionee has not substantially performed the
optionee’s duties, or

                (B)        the engaging by the optionee in illegal conduct or
gross misconduct which is injurious to the Company.”

    7.        Limitation of Rights

        (a)        No Right to Continue as a Director. Neither the Plan, nor the
granting of an option nor any other action taken pursuant to the Plan, shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain a director for any period of time.

        (b)        No Stockholders’ Rights for Options. An optionee shall have
no rights as a stockholder with respect to the shares covered by his options
until the date of the issuance to him of a stock certificate therefor, and no
adjustment will be made for dividends or other rights (except as provided in
Section 8) for which the record date is prior to the date such certificate is
issued.

        (c)        Compliance with Securities Laws. Each option shall be subject
to the requirement that if, at any time, counsel to the Company shall determine
that the listing, registration or qualification of the shares subject to such
option upon Nasdaq or any securities exchange or under any state or federal law,
or the consent or approval of any governmental or regulatory body, or the
disclosure of non-public information or the satisfaction of any other condition
is necessary as a condition of, or in connection with, the issuance or purchase
of shares thereunder, such option may not be exercised, in whole or in part,
unless such listing, registration, qualification, consent or approval, or
satisfaction of such condition shall have been effected or obtained on
conditions acceptable to the Board of Directors. Nothing herein shall be deemed
to require the Company to apply for or to obtain such listing, registration or
qualification, or to satisfy such condition.

    8.        Changes in Common Stock.

        (a)        If the outstanding shares of Common Stock are increased,
decreased or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Common Stock or other
securities, through merger, consolidation, sale of all or substantially all of
the assets of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, an appropriate and
equitable adjustment shall be made by the Board of Directors in (i) the maximum
number and kind of shares reserved for issuance under the Plan, (ii) the number
and kind of shares or other securities subject to then outstanding options under
the Plan and (iii) the price for each share subject to any then outstanding
options under the Plan, without changing the aggregate purchase price as to
which such options remain exercisable. No fractional shares will be issued under
the Plan on account of any such adjustments.

        (b)            In the event that the Company is merged or consolidated
into or with another corporation (in which consolidation or merger the
stockholders of the Company receive distribution of cash or securities of
another issuer as a result thereof), or in the event that all or substantially
all of the assets of the Company are acquired by any other person or entity, or
in the event of a reorganization or liquidation of the Company, the Board of
Directors of the Company or the board of directors of any corporation assuming
the obligations of the Company, shall, as to outstanding options, either (i)
provide that such options shall be assumed, or equivalent options shall be
substituted, by the acquiring or successor corporation (or an affiliate
thereof), or (ii) upon written notice to the optionees, provide that all
unexercised options will terminate immediately prior to the consummation of such
merger, consolidation, acquisition, reorganization or liquidation unless
exercised by the optionee within a specified number of days following the date
of such notice.

        (c)        Immediately prior to the consummation of a Change of Control,
each then outstanding Option under the Plan shall become immediately exercisable
as to twenty-five percent (25%) of the number of shares as to which such Option
would otherwise not then be exercisable (rounded down to the nearest whole
share), and the number of shares as to which each such Option shall become
exercisable on each vesting date set forth in the applicable option agreement
shall be reduced by 25%. In addition, all Options held by an optionee that are
not terminated pursuant to Section 8(b) above shall immediately become
exercisable in full if and when, within 24 months after a Change of Control,
such optionee’s engagement with the Company (or the acquiring or succeeding
entity) is involuntarily terminated by the Company (or such acquiring or
succeeding entity) other than for Cause (as defined below).

    9.        Amendment of the Plan and Options

        The Board of Directors may suspend or discontinue the Plan or review or
amend it in any respect whatsoever; provided, however, that without approval of
the stockholders of the Company, the Board may not (i) amend the Plan to change
the number of shares subject to the Plan (except as provided in Section 8), (ii)
change the designation of the class of directors eligible to receive options,
(iii) increase the number of shares covered by option grants or otherwise
materially increase the benefits accruing to participants under the Plan or (iv)
amend the terms of any outstanding options to reduce the exercise price (except
as provided in Section 8).

    10.        Notice

        Any written notice to the Company required by any of the provisions of
the Plan shall be addressed to the Treasurer of the Company and shall become
effective when it is received.

    11.         Governing Law

        The Plan and all determinations made and actions taken pursuant hereto
shall be governed by the laws of the State of Delaware.

Approved by the Board of Directors February 16, 2000.

Adopted by stockholders on May 17, 2000.

Amended by the Board of Directors on May 23, 2001.

Amended by the Board of Directors on February 14, 2007